UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                    x
                                                        :
UNITED STATES OF AMERICA                                :
                                                        :     PRELIMINARY
               - v. -                                   :     ORDER OF FORFEITURE/
                                                        :     MONEY JUDGMENT
CARLOS GARCIA,                                          :
                                                        :     19 Cr. 812 (PAE)
                        Defendant.                      :
                                                        :
------------------------------------                    x
               WHEREAS, on or about November 13, 2019,                  CARLOS GARCIA, (the

“Defendant”) was charged in a one-count Indictment, 19 Cr. 812 (PAE) (the “Indictment”) with

committing Hobbs Act robbery, in violation of Title 18, United States Code, Section 1951 and 2;

               WHEREAS, the Indictment included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and

personal, constituting, or derived from, any proceeds the Defendant obtained, directly or indirectly,

as a result of the offense charged in Count One of the Indictment, including but not limited to a

sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Indictment;

               WHEREAS, on or about January 31, 2020, the Defendant pled guilty to Count One

of the Indictment;

               WHEREAS the Government asserts that $31,800.00 in United States currency,

representing proceeds traceable to the commission of the offense charged in Count One of the

Indictment that the Defendant personally obtained is subject to forfeiture to the United States,

pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c);
               WHEREAS, the Government seeks a money judgment in the amount of

$31,800.00 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Court finds that, as a result of the acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               NOW THEREFORE IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.        As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $31,800.00 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, CARLOS GARCIA

and shall be deemed part of the sentence of the Defendant, and shall be included in the judgment

of conviction therewith.

               3.        All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the “United States Marshals Service” and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.




                                                  2
                       4.      The United States Marshals Service is authorized to deposit the payments

        on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

        to such forfeited property.

                       5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

        is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

        of the Money Judgment.

                       6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

        upon entry of this Preliminary Order of Forfeiture/Money Judgment, the United States Attorney’s

        Office is authorized to conduct any discovery needed to identify, locate or dispose of forfeitable

        property, including depositions, interrogatories, requests for production of documents and the

        issuance of subpoenas.

                       7.      This Court shall retain jurisdiction to enforce this Preliminary Order of

        Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of the Federal

        Rules of Criminal Procedure.

                       8.      The Clerk of the Court shall forward three certified copies of this

        Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

        J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

        States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

        Dated: New York, New York
               May 19, 2021

                                                     SO ORDERED:



The Clerk of Court is requested to
                                                        
                                                     ______________________________________
                                                     HONORABLE PAUL A. ENGELMAYER
terminate the motion at Dkt. No. 14.                 UNITED STATES DISTRICT JUDGE




                                                        3
